DETAILED ACTION
Claims 1 – 11 are pending in the present application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received, whose papers have been placed of record in the file.

Specification
The title of the invention, “PREDICTIVE MODEL CONSTRUCTION METHOD AND PREDICTION METHOD”, is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
The following title is suggested: “PREDICTIVE MODEL CONSTRUCTION AND PREDICTION METHOD FOR RADIOACTIVE METAL CORROSION CONCENTRATION IN NUCLEAR REACTOR WATER”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.       
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for achieving the specified function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “predictive model construction device”, “physical model”, and “machine learning model” in claims 1–4, “prediction device”, “predictive model”, “machine learning model”, “physical model” in claims 5–11, and “mass balance model” of claims 2–4 and 9–10.
The above claim limitations been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” or “model” coupled with functional language “the predictive model construction device executing”, “a physical model that describes”, “a machine learning model to learn” etc., without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  It is unclear whether the device is hardware-based or software-based, or both. It is unclear whether the “model” is a set of software instructions, data stored in memory, or an abstract idea.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1–11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: [paragraph numbers refer to the USPGPUB version of the specification].  From Fig. 3 and para. 73, the “predictive model”, “mass balance model”, “learning model of machine learning” are equations stored in computer memory or a software-type program, from para. 72, the prediction device is a computer including a control unit and a storage unit. The prediction device or computer is said to possibly be split up into a predictive model construction device. From para. 40, the “physical model”  is the same as the “mass balance model”, or memory.
If applicant wishes to provide further explanation or dispute the Examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101.
Regarding claim 1, although the invention falls under one of the four statutory categories of matter (“a predictive model construction method” corresponds to a process), the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) a predictive model construction method comprising a predictive model construction device executing steps. In particular, it is related to an abstract idea of a non-physical structure- a mathematical model- stored in memory according to the 35 U.S.C. 112(f) interpretation above, that does no more than executing steps of calculations and causing an additional mathematical model- a machine learning model- to learn. 
This judicial exception is not integrated into a practical application because the model does not cause the method to execute any physical changes. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because even though the model may have real physically-measured values such as flow rate and metal corrosion product concentration as “inputs”,  the output is only to modify a machine learning model stored on a memory device, according to the 112f interpretation.
Claim 1 does not include additional elements that are sufficient to amount to significantly 
It is suggested to provide further description from the Specification for example from pages 2-3 which specify using the predicted radioactive corrosion product concentration to reduce an exposure dose of work personnel during periodic inspection of nuclear power plant structures. For example, one could add, “and a step of using the predictive model to predict radioactive corrosion product concentration on nuclear power plant structures and lower an exposure dose of work personnel during periodic inspection of the structures”. This would allow the invention claimed to correspond to a tangible result from the method steps.
In a similar manner, claim 5 is rejected under 35 U.S.C. 101 because it amounts to no more than a device corresponding to a computer that executes the steps outlined above of calculating values and modifying memory. The radioactive corrosion product concentration calculated as output data is not used for any concrete result. It is suggested to add the limitation suggested above for claim 1. 
Claims 2–4 and 6–11 are rejected for their dependency on claims 1 and 5 respectively, and because they do not add further concrete results.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1–11 are rejected under 35 U.S.C. 112(b) for failing to particularly point out and 
Claims 1 and 5 recite the limitation "including a radioactive metal corrosion product concentration in the reactor water which is an actual measured value as output data". It is unclear whether Applicant intends for the corrosion product concentration to be measured output data or whether this limitation intends the corrosion production concentration to be previously measured, then input to the predictive model, and then output as a data value rather than a measured value. As currently stated, the limitations appears to imply that a predictive model constructed from a machine learning model will output a measured value. It is understood from the specification that a future or predicted value for this concentration may be produced by the method, and that the input value may be based on an actual measured value, but the output of a program stored in memory cannot be an actual measured value. If understood correctly, it is suggested to rewrite this limitation as: "including a radioactive metal corrosion product concentration in the reactor water as output data, wherein the radioactive metal corrosion product concentration is an actual measured value"
Claims 1–4 and 6–11 are rejected for their dependency on claims 1 and 5, respectively.
Claim 8 is further rejected under 35 U.S.C. 112(b) because it recites the term “plan pattern”, but it is unclear what the plan pattern refers to, therefore the metes and bounds of the claim are indefinite. According to the specification, a “planned value” is included in the plan pattern 121 of Fig. 13, but it is represented as a black box. No pattern, such an array, arrangement or configuration, is apparent, and it is unclear if the meaning of the term was lost in foreign translation.

This application currently names joint inventors. In considering patentability of the claims 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Although a best effort has been made to indicate the most relevant paragraphs of the prior art, for purposes of brevity there may be other pertinent paragraphs that have not been explicitly listed but are implicitly understood when viewing the prior art as a whole.
Despite the above rejections and in order to advance prosecution, an effort has been made to examine this invention in view of the prior art as best understood by the Office.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5–6 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan Hoover, USPGPUB 20210074442 A1 (hereinafter “Hoover”) in view of Steven Peterson et al, US 5133901 A (hereinafter “Peterson”).
Regarding claims 1 and 5, Hoover discloses a prediction method of a reactor water radioactivity concentration prediction device that predicts a radioactive metal corrosion product concentration in reactor water of a nuclear reactor in a nuclear power plant, 
the prediction device stores a predictive model that is obtained by causing a machine learning model to learn learning data for supervised learning (Fig. 2: a prediction device or computer processor – para. 26,28 – stores a neutral network model 200, stated at para. 29 to correspond to a machine learning model, which learns by being trained – see para. 28), the learning data for supervised learning including a plant state quantity that is able to be actually measured and includes at least one of a flow rate of feedwater, a metal corrosion product concentration in feedwater, a metal corrosion product concentration in reactor water, a radioactive metal corrosion product concentration in reactor water, a flow rate of reactor water cleanup system, duration of stay in reactor core in a fuel assembly, and electrical output of the reactor water in the nuclear reactor (para. 2-6; sensors measure flows between components of a nuclear reactor system that corresponds to flow rate of feedwater and electrical power output) and a plant state quantity prediction value calculated by using a physical model that describes plant state (Fig. 3; para. 38-40: “the neural network is able to predict the remaining control system settings”- control system settings – or plant state quantity prediction values – like flow rate for a “desired” response by using a neural network model based on physical quantities, corresponding to a physical model), the prediction method comprising: 
the prediction device executing (para. 26,41): 
a step of calculating the plant state quantity prediction value based on the plant state quantities by using the physical model (Fig. 3 step 114; para. 40-41); and 
a step of inputting the calculated plant state quantity prediction value and a plant state quantity that includes at least one of the flow rate of feedwater, the metal corrosion product concentration in feedwater, the metal corrosion product concentration in reactor water, the radioactive metal corrosion product concentration in reactor water, the flow rate of reactor water cleanup system, the duration of stay in reactor core in the fuel assembly, and the electrical output of the reactor water in the nuclear reactor into the predictive model as input data (Fig. 3 step 116; para. 50: test neural network involves taking the power output prediction value for example, and flow rate to test the trained neural network a.k.a. machine learning model).
However Hoover fails to explicitly disclose that the learning is supervised learning, and calculating a radioactive metal corrosion product concentration as output data.
Peterson also teaches a neural network or machine learning model, including or calculating a radioactive metal corrosion product concentration in the reactor water which is an actual measured value as output data in the physical model (Peterson Col. 2 ll. 26-68; Col. 3 ll. 57-34; Col. 4 ll. 41-63: a neural network is learned or trained to recognize radioactive and heavy metal contaminant concentration in soil water, which is also measured output data from a spectrometer).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to add the known technique of calculating heavy metal product concentration in a neural network model to the machine learning model of Hoover. Hoover at para. 30 cites inputting a plurality of nuclear power plant parameters into the machine learning simulation such as fuel rod control and degraded components, and a radioactive metal corrosion product concentration would have been expected from a degraded fuel component. Peterson demonstrates that one would have had reasonable success to add such a parameter to a machine learning model.
In addition, it would have been obvious to try supervised learning as opposed to unsupervised learning because supervised learning would be safer for nuclear power plant operation and not produce spurious results.
[Note that the limitations of claim 5 are similar to those of claim 1 and are covered by the same cited paragraphs of the prior art].

Regarding claim 6, Hoover modified by Peterson discloses the prediction method according to claim 5, wherein the plant state quantity to be input to the predictive model is actually measured data at an input time point (Hoover para. 49-50: sensors measure data).  
However they fail to explicitly teach measuring data at an input time point.
It would have been obvious to one of ordinary skill to measure the data at an input time point. Normally sensors like water flowmeters provide measurements in real-time so they would .

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoover and Peterson, and further in view of Richard Kruger et al, USPGPUB 20030063702 A1 (hereinafter “Kruger”).
Regarding claims 4 and 11, Hoover modified by Peterson discloses the predictive model construction method according to claim 1 and claim 5, respectively, they fail to explicitly disclose the types of radioactive metal corrosion products that may be measured. 
Kruger teaches that the radioactive metal corrosion product concentration in reactor water is a radioactive metal corrosion product concentration in reactor water of any of cobalt 60, cobalt 58, and manganese 54 (Kruger para. 4: cobalt-based alloys comprising cobalt 60 may be among corrosion products in reactor water).
It would have been obvious to one of ordinary skill in the art to substitute the radioactive metal corrosion product concentration of cobalt-60, taught by Kruger, for the radioactive metals cited in the machine learning model of Hoover modified by Peterson. According to Kruger para. 4, cobalt-based alloys are to be expected from the steel, nickel-based, cobalt-based and zirconium-based alloys of materials exposed to high-temperature water in a nuclear reactor.

Allowable Subject Matter
Claims 2–3, 9–10 would be objected to as being dependent upon a rejected base claim and would be allowable if the 35 U.S.C. 101 and 112(b) issues were resolved by following the suggestions above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of 
Likewise, claims 7–8 would be objected to as being dependent upon a rejected base claim and would be allowable if the 35 U.S.C. 101 and 112(b) issues were resolved by following the suggestions above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. No prior art, either alone or in combination, teaches or suggests the predictive model further includes a planned value from an input time point to a predicted time point of the radioactive metal corrosion product concentration in reactor water, nor storing a planned pattern of a planned value from the input time point to the predicted time point.  

Prior Art
The following Prior Arts made of record that were not relied upon for rejection purpose in this Action were in combination considered to be pertinent to the applicant's disclosure such that one of ordinary skill in the art would modify them to arrive at the claimed invention.
Pivovar, Henry and Friesth all teach machine learning of parameters like flow rate for a nuclear reactor.
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.

Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646